JUDGMENT
Tsoucalas, Judge:
On April 19, 1995, this Court, in SKF USA Inc. v. United States, 19 CIT 564, 885 F. Supp. 274 (1995), remanded the final results of the French review for removal of best information available (“BIA”) from the Department of Commerce, International Trade Administration’s (“Commerce”) calculation of constructed value (“CV”) of material costs for inputs obtained from related suppliers. The remand affected one of the reviewed companies from France, SKF France S.A. (“SKF France”), with respect to ball bearings (“BBs”) and spherical plain bearings (“SPBs”). Although there is an outstanding order on cylindrical roller bearings (“CRBs”), SKF France had no sales of CRBs during the period of review. The remand concerned the third administrative review of the antidumping duty order covering antifriction bearings from France. See Final Results of Antidumping Duty Administrative Reviews and Revocation in Part of an Antidumping Duty Order (“Final Results”), 58 Fed. Reg. 39,729 (July 26, 1993), as amended, Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From France, Germany, Italy, Japan, Romania, Singapore, Sweden, Thailand, and the United Kingdom; Amendment to Final Results of Antidumping Duty Administrative Reviews, 58 Fed. Reg. 42,288 (August 9, 1993); Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From France and the United Kingdom; Amendment to Final Results of Antidumping Duty Administrative Reviews, 58 Fed. Reg. 51,055 (September 30, 1993); and Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From Japan; Amendment to Final Results of Antidumping Duty Administrative Reviews, 59 Fed. Reg. 9,469 (February 28, 1994).
Plaintiffs SKF France and SARMA are manufacturers and exporters in France; SKF USA Inc. is a U.S. importer of antifriction bearings (other than tapered roller bearings) and parts thereof. SKF France, SARMA and SKF USA Inc. (collectively “SKF”) alleged error in Commerce’s CV calculation methodology used in the Final Results and prevailed before this Court. In SKF USA, 19 CIT at 572, 885 F. Supp. at 281, the Court remanded this case to Commerce to eliminate its use of best information available in calculating the CV of related party inputs. In accordance with the Court’s instructions in SKF USA, Commerce removed BIA from its CV calculation of material costs for inputs obtained from related suppliers. In the Final Results, Commerce had used computer SAS (“Statistical Analysis Software”) Version 6.07 to cal*99culate margins for SKF France. In the Final Results of Redetermination Pursuant to Court Remand, SKF USA Inc. and SKF France, S.A. v. United States, Slip Op. 95-67 (April 19, 1995) (“Redetermination on Remand”), Commerce used computer SAS Version 6.08 to make the Court ordered adjustment and made no margin modifications to compensate for discrepancies between the original and the recalculated margins generated by the updated computer software. The recalculated weighted average dumping margins for SKF France were 1.95% for BBs and 0.00% for SPBs.1
On July 27, 1995, Commerce issued its draft of the final results of redetermination pursuant to court remand. See Remand Public Record, Document No. 3. No comments were received by Commerce from SKF or the petitioner in the original investigation, The Torrington Company (“Torrington”), concerning SKF France.
In addition, SKF states, “Commerce’s use of new software appears to have had no perceptible impact on SKF’s antidumping duty margins. Consequently, although SKF objects generally to the use of this new software for Commerce’s remand results, SKF does not object to the specific Remand Results issued by Commerce in this case.” SKF’s Comments Regarding Final Results of Redetermination at 2. SKF also notes that “Commerce’s Remand Results herein should be affirmed.” SKF’s Rebuttal Comments on Final Remand Results at 2. Torrington asserts that Commerce’s Redetermination on Remand fully implements this Court’s order of remand. The Torrington Company’s Comments on the Final Results of Redetermination Pursuant to Court Remand.
In SKF USA, 19 CIT at 625, 888 F. Supp. at 152, this Court remanded the final results of the French review to Commerce for removal of BIA from its calculation of CV of related party inputs. In accordance with the remand order, Commerce removed BIA from its CV calculation of material costs for inputs obtained from related suppliers. As SKF and petitioner raise no objection to Commerce’s remand results and SKF supports affirmance, the Court sustains Commerce’s Redetermination on Remand in its entirety.

 Margins for SKF France in the Final Results were 2.08% for BBs and 0.00% for SPBs.